DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

The abstract of the disclosure is objected to because the Abstract basically repeats claim 1.  The Abstract is for the disclosure, note the claims.  Correction is required.  See MPEP § 608.01(b).

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.













Claim 3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the limited set of communication capabilities.”  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 20, 22, 33 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent Application Publication 2016/0044566 (Nammi, et al).  
Nammi, et al disclose a method (figures 3 and 4) comprising receiving, by a user device (figure 6, #12) from a base station (#62), information indicating that support for a receive limited user device (#12) is enabled based on a presence of a threshold number of receive limited user devices (figure 5, #12-1, 12-2, 12-3) within a range of a cell (#64-1, 64-2) of the base station (#62-1, 64-2), wherein a receive limited user device (#12) is unable to receive a transmission that was transmitted based on one or more communication capabilities of a full set of communication capabilities (paragraphs 33 and 36).  

Nammi, et al shows a method (figure 3 and 4) comprising determining, by a base station (#62), that a threshold number of receive limited user devices (#12-1, 12-2, 12-3) are present within a range of one or more cells (#64-1, 64-2) of the base station (#62-1, 64-2), wherein a receive limited user device (#12) is unable to receive a transmission that was transmitted based on one or more communication capabilities of a full set of communication capabilities  and transmitting, by the base station (#62), information indicating that support for a receive limited user device (#12) is enabled based on a presence of a threshold number of receive limited user devices(#12-1, 12-2, 12-3)  within a range of a cell (#64-1, 64-2) of the base station (#62-1, 64-2, paragraphs 33 and 36). 



Regarding claim 33, note the computer program product (#46) including a non-transitory computer-readable storage medium (#44) and storing executable code (#46).
The Examiner has cited particular columns and/or line/paragraphs numbers in the reference(s) applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3 and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication 2016/0044566 (Nammi, et al) in view of United States Patent Application Publication 2013/0089039 (VASHI, et al).



Nammi, et al discloses all subject matter, note the above paragraph, except for the limited set of communication capabilities supported by the user device comprise at least one of simultaneously transmit or receive a threshold number or more of carriers for sidelink communications; a specific modulation and coding scheme (MCS) for sidelink communications; a transmit diversity for sidelink communications; and a transmission time interval (TTI) of a specific size for sidelink communications.  VASHI, et al teaches the use of limited set of communication capabilities supported by the user device comprise at least one of simultaneously transmit or receive a threshold number or more of carriers for sidelink communications; a specific modulation and coding scheme (MCS) for sidelink communications; a transmit diversity for sidelink communications; and a transmission time interval (TTI) of a specific size for sidelink communications since the user device does not use sidelink communications, note paragraph 4.  



VASI, et al, in the method of Nammi, et al in order to adapting selection of a radio frequency channel to connect a mobile wireless device to a wireless network.
The Examiner has cited particular columns and/or line/paragraphs numbers in the reference(s) applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well.

Claim 6-8 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication 2016/0044566 (Nammi, et al) in view of United States Patent Application Publication 2018/0220383 (KAHTAVA, et al).
Nammi, et al discloses all subject matter, note the above paragraph, except for the information indicating that support for a receive limited user device is enabled is received by the user device via a system information block (SIB) associated with sidelink services or vehicle-to-everything (V2X) service, wherein the receiving comprises receiving, by a user device from a base station, information indicating that support for a receive limited user device for one or more sidelink services or vehicle-to-everything (V2X) services is enabled based on a presence of a threshold number of receive limited user devices within a range of a cell of the base station and in response to receiving the information, the support of receive limited user device is enabled for a specific time period.



KAHTAVA, et al teaches the use of the information indicating that support for a receive limited user device is enabled is received by the user device via a system information block (SIB) associated with sidelink services or vehicle-to-everything (V2X) service, wherein the receiving comprises receiving, by a user device from a base station, information indicating that support for a receive limited user device for one or more sidelink services or vehicle-to-everything (V2X) services is enabled based on a presence of a threshold number of receive limited user devices within a range of a cell of the base station and in response to receiving the information, the support of receive limited user device is enabled for a specific time period for the purpose of managing the risk of congestion for device-to-device communications in wireless telecommunications systems, for example in the context of Intelligent Transport Systems, note paragraphs 8, 9, 43, 54, 63, figures 3-6.  



KAHTAVA, et al, in the method of Nammi, et al in order to use for device-to-device transmissions from the user device to restrict a number of other user devices able to receive the device-to-device transmissions to a restricted subset of the other user devices.
KAHTAVA, et al and is obvious for the same reason as stated above.
The Examiner has cited particular columns and/or line/paragraphs numbers in the reference(s) applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well.

Claim 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication 2016/0044566 (Nammi, et al) in view of United States Patent Application Publication 2015/0223199 (Arkko, et al). 
Nammi, et al discloses all subject matter, note the above paragraph and paragraph 74, except for transmitting, by the base station, a paging message that includes a service identifier associated with a service.  

Arkko, et al teaches the use of transmitting, by the base station, a paging message that includes a service identifier associated with a service integrated service paging system can be constructed by using an intermediary server or node in a communication network and optionally an extended paging message signaling mechanism.  Hence, it would be obvious to one ordinary skill in the art before the effective filing date of the current application to incorporate the use transmitting, by the base station, a paging message that includes a service identifier associated with a service integrated service paging system can be constructed by using an intermediary server or node in a communication network and optionally an extended paging message signaling mechanism, as taught by Arkko, et al, in the method of Nammi, et al in order to obtain information relating to whether the service is sending a message intended for the radio device.




.

Allowable Subject Matter
Claims 2, 4, 5, 9, 21, 25, 26, 27, and 34, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).


Conclusion
If applicants wish to request for an interview, an "Applicant Initiated Interview Request" form (PTOL-413A) should be submitted to the examiner prior to the interview in order to permit the examiner to prepare in advance for the interview and to focus on the issues to be discussed. This form should identify the participants of the interview, the proposed date of the interview, whether the interview will be personal, telephonic, or video conference, and should include a brief description of the issues to be discussed. A copy of the completed "Applicant Initiated Interview Request" form should be attached to the Interview Summary form, PTOL-413 at the completion of the interview and a copy should be given to applicant or applicant's representative.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM D CUMMING whose telephone number is (571)272-7861. The examiner can normally be reached Monday - Friday 12 noon to 6pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S. Addy can be reached on (571) 272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.









Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WILLIAM D. CUMMING
Primary Examiner
Art Unit 2645



/WILLIAM D CUMMING/         Primary Examiner, Art Unit 2645